Citation Nr: 0013247	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  96-36 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps (USMC) from April 1968 to October 1970, including 
service in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1996 RO decision which determined that new and 
material evidence had not been presented to reopen a claim 
for service connection for PTSD.  A personal hearing was held 
before an RO hearing officer in October 1996.  In June 1998, 
the Board determined that new and material evidence had been 
submitted to reopen the claim for service connection for 
PTSD, and remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.


REMAND

The veteran's claim for service connection for PTSD was 
previously remanded by the Board in June 1998, primarily to 
attempt to verify his claimed in-service stressors.  As the 
action taken by the RO does not fully comply with the last 
remand instructions, another remand is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).

As noted in the prior Board remand, the veteran's claim for 
service connection for PTSD is well grounded, meaning 
plausible, as there is medical evidence of a current 
disability, lay evidence (which is presumed to be credible 
for the purpose of determining whether the claim is well 
grounded) of an in-service stressor, and medical evidence of 
a nexus between the claimed in-service stressor and PTSD.  
Falk v. West, 12 Vet. App. 402 (1999); Gaines v. West, 11 
Vet. App. 353 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).   As noted by the veteran's representative, the file 
indicates there is a further VA duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. §§ 3.103(a), 3.159; Falk, supra; Gaines, 
supra; Cohen, supra.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1999) (as revised June 18, 1999, effective from 
March 7, 1997). 

If a veteran did not engage in combat, his statements and 
testimony are inadequate to prove the occurrence of a 
stressor in service; such a stressor must be established by 
official service records or other credible supporting 
evidence.  Id.; Cohen, supra; Doran v. Brown, 6 Vet. App. 283 
(1994).

The veteran has submitted several statements regarding his 
alleged in-service stressors.  The RO has not submitted such 
statements (with the veteran's service personnel records) to 
the Commandant of the Marine Corps, Headquarters USMC, for 
verification, and such must be done prior to Board review. 

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should forward the veteran's 
statements of alleged service stressors 
(along with copies of his service 
personnel records and any other relevant 
evidence) to the Commandant of the Marine 
Corps, Headquarters USMC, and request 
that organization investigate and attempt 
to verify the alleged stressors.

2.  If any service events (which the 
veteran alleges to be stressors) are 
verified, then the RO should schedule the 
veteran for a VA psychiatric examination 
to diagnose or rule out PTSD, in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  The claims 
folder should be provided to and reviewed 
by the examiner.  The RO should inform 
the examiner of the stressors which have 
been verified.  If PTSD is diagnosed, the 
doctor should clearly identify the 
claimed events which are considered 
stressors supporting the diagnosis, and 
the doctor should fully explain why the 
stressors are considered sufficient under 
the DSM-IV.

3.  Thereafter, the RO should review the 
claim for service connection for PTSD.  
If the claim remains denied, then a 
supplemental statement of the case should 
be issued to the veteran and his 
representative, and they should be given 
an opportunity to respond.  Then, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




